DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  “2E19cm3” should be changed to “2E19/cm3” in order to have a correct unit for a doping concentration.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11, and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Kneissl et al. (US Patent 6,515,308 B1).
Regarding claim 1, Kneissl discloses a vertical-cavity surface-emitting laser device (100, FIG. 1, col. 4 lines 10-14), comprising: 
a lower mirror (106, FIG. 1, col. 4 lines 44-46); 
an upper mirror (136, FIG. 1, col. 6 lines 55-65) disposed over the lower mirror; 
an active region (114, FIG. 1, col. 5 lines 1-9) disposed between the lower mirror and the upper mirror; 

an upper n-type cladding layer (124, FIG. 1, where 124 is disposed below 126, col. 6 lines 16-17) disposed between the active region and the upper mirror; 
a heavily doped p-type semiconductor layer (118, FIG. 1, col. 5 lines 18-25) disposed between the active region and the upper n-type cladding layer (118 is disposed between 114/124, FIG. 1); and 
a heavily doped n-type semiconductor layer (120, FIG. 1, col. 5 lines 42-50) disposed between the heavily doped p-type semiconductor layer and the upper n-type cladding layer (120 is disposed between 118/124, FIG. 1) to form a tunnel junction (122, FIG. 1, col. 6 lines 6-8) with the heavily doped p-type semiconductor layer.
Regarding claim 9, Kneissl discloses the lower and upper n-type cladding layers include an n-type contact layer (108/126 respectively, FIG. 1, col. 4 lines 56-65 and col. 6 lines 16-24), respectively.
Regarding claim 11, Kneissl discloses a lower ohmic contact layer (128, FIG. 1, col. 6 lines 33-35) and an upper ohmic contact layer (130, FIG. 1, col. 6 lines 50-54) connected to the lower n-type cladding layer and the upper n-type cladding layer, respectively.
Regarding claim 13, Kneissl discloses an insulation layer (117, FIG. 1, col. 6 lines 40-46) partially disposed between the upper n-type cladding layer and the upper ohmic contact layer, and separating an outer edge of the upper ohmic contact layer from the upper n-type cladding layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kneissl et al. in view of Caneau et al. (US PG Pub 2005/0253222 A1).
Regarding claims 2-3, Kneissl has disclosed the VCSEL outlined in the rejection to claim 1 above except the heavily doped p-type semiconductor layer includes p++ InAlAs or p++ InAlGaAs, and the heavily doped n-type semiconductor layer includes n++ InP, n++ InAlGaAs, or n++ InAlAs.
Caneau discloses a similar VCSEL (100, FIG. 5, [0065]) comprising a tunnel junction structure (102, FIG. 5, [0065]) including a heavily doped p-type semiconductor laser (106, FIG. 5, [0065]) and a heavily doped n-type semiconductor laser (104, FIG. 5, [0065]), wherein the heavily doped p-type semiconductor layer includes p++ InAlAs or AlGaInAs, AlInAs, AlAs, GaAs, AlGaAs, GaAsSb, AlAsSb, AlGaAsSb, GaInAsN, InAs, GaSb, or AlGaSb,” [0043]), and the heavily doped n-type semiconductor layer includes n++ InP, n++ InAlGaAs, or n++ InAlAs (“the second semiconductor material of the at least one highly doped N-type semiconductor layer 104 is GaInAs, AlGaInAs, AlInAs, AlAs, GaAs, AlGaAs, GaAsSb, AlAsSb, AlGaAsSb, InP, GaInAsP, AlGaInP, GaInP, AlInP, GaInAsN, InAs, GaSb, AlGaSb, GaP, AlP, or AlGaP,” [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the materials used for the VCSEL of Kneissl so to replace the heavily doped p-type semiconductor layer and the heavily doped n-type semiconductor layer with including p++ InAlAs or p++ InAlGaAs and n++ InP, n++ InAlGaAs, or n++ InAlAs in order for the tunnel junction structure to have a lattice-matching condition with the materials used for the VCSEL emitting desired emission wavelengths, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Kneissl discloses the heavily doped n-type and p-type semiconductor layers have a doping concentration in a range of 2E19/cm3 to 5E19/cm3, respectively (col. 5 lines 22-25 and 46-48).
Regarding claim 7, Kneissl has disclosed the VCSEL outlined in the rejection to claim 1 above and further discloses the active region includes barrier layers and a well 
Caneau discloses a similar VCSEL (100, FIG. 5, [0065]) comprising a tunnel junction structure (102, FIG. 5, [0065]) and an active region (212, FIG. 5, [0065]) including barrier layers and a well layer disposed between the barrier layers (“AlGaInAs quantum well/barriers constitute the light emitting region in both of these devices,” [0056]), wherein the barrier layers and the well layer include an InAlGaAs-based semiconductor (“AlGaInAs quantum well/barriers constitute the light emitting region in both of these devices,” [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the barriers and the well layer of Kneissl with including an InAlGaAs-based semiconductor in order to obtain desired emission wavelengths, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, Kneissl has disclosed the VCSEL outlined in the rejection to claim 7 above except InAlGaAs-based spacer layers in contact with the active region and disposed on both sides of the active region.
Caneau discloses a similar VCSEL (100, FIG. 5, [0065]) comprising a tunnel junction structure (102, FIG. 5, [0065]), an active region (212, FIG. 5, [0065]), and spacer layers (216/218, FIG. 5, [0070]) in contact with the active region and disposed on both sides of the active region (216/218 are in contact with 212, FIG. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of Kneissl with spacers sandwiching the active region as taught by Caneau in order to provide higher power by increasing optical confinement to the active region ([0070] of Caneau).
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the spacers with an InAlGaAs-based material in order to obtain lattice-matching condition with the active region, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kneissl et al.
Regarding claim 12, Kneissl has disclosed the VCSEL outlined in the rejection to claim 11 above except the lower and upper ohmic contact layers include AuGe. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the lower and upper ohmic contact layers to include AuGe in order to obtain desired conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, Kneissl has disclosed the VCSEL outlined in the rejection to claim 1 above and further discloses the lower mirror includes a distributed Bragg 
Regarding claim 20, Kneissl has disclosed the VCSEL outlined in the rejection to claim 1 above and further discloses a sapphire substrate (102, FIG. 1, col. 7 lines 50-54) disposed under the lower mirror, wherein laser beam is configured to be emitted through the substrate (FIG. 1, col. 7 lines 50-54) except the substrate comprising InP. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate with an InP material in order to obtain transparency with wavelengths emitted from an active region that employs a material system having an InP substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 5, 6, 10, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828